AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU                                             FEB 2 7 2020
                                               SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America
                                     V.

                        Juan Manuel Molina                                       Case Number: 20cr0304-MSB

                                                                                 Zainab Khan
                                                                                 Defendant's Attorney

REGISTRATION NO. 90607298

THE DEFENDANT:
 lZl pleaded guilty to count(s) 1 and 2 of the Superseding Information
 •      was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                       Count Number(s)
8:1325; 18:2                      AIDING & ABETTING AN ILLEGAL ENTRY                                      1-2
                                  (Misdemeanor)

 •      The defendant has been found not guilty on count(s)
                                                                          -------------------
 lg] Count(s) 1 - 4 of the Indictment                                        dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                 TIME SERVED

 i:gJ   Assessment: $10 WAIVED        lZl Fine: WAIVED
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         February 27, 2020
                                                                         Date of Imposition of Sentence



                                                                           ~ 26~
                                                                         fIONORABLE:ICEL S. BERG
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                               20cr0154-MSB
